TABLE OF CONTENTS

Exhibit 10.2

 

 

 

INVESTMENT AGREEMENT

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

ARTICLE I PURCHASE AND SALE OF SHARES; USE OF PROCEEDS      1      1.1   
Agreement to Issue, Sell and Purchase the Shares      1      1.2    Closing and
Delivery of the Shares      1      1.3    Use of Proceeds      2    ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY      2      2.1    Organization
and Qualification      2      2.2    Authorized Capital Stock      2      2.3   
Issuance, Sale and Delivery of the Shares      3      2.4    Due Execution,
Delivery and Performance of the Agreement      3      2.5    Valid Offering     
4      2.6    No Defaults      4      2.7    No Material Change      4      2.8
   Compliance      5      2.9    Litigation      5      2.10    Transfer Taxes
     6      2.11    Investment Company      6      2.12    Customers and
Suppliers      6      2.13    Corrupt Practices      6      2.14    SEC Filings;
Financial Statements      6      2.15    Internal Accounting Controls      8   
  2.16    Corporate Records      8      2.17    Nasdaq Compliance and Listing   
  8      2.18    Full Disclosure      8    ARTICLE III REPRESENTATIONS,
WARRANTIES AND COVENANTS OF THE PURCHASERS      9      3.1    Investment
Representations and Covenants      9      3.2    Authorization; Validity of the
Agreement      9      3.3    No Conflict      9      3.4    No Legal, Tax or
Investment Advice      10   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  3.5    Restrictive Legend      10      3.6    Sufficient Funds      10   
ARTICLE IV COVENANTS      10      4.1    Efforts      10      4.2    Injunctive
Relief      10      4.3    Covenants      11      4.4    Rights to Future Stock
Issuances      11      4.5    Lock-Up Agreement      13      4.6    Nasdaq
Matters      13      4.7    Piggy-Back Registration Rights      13      4.8   
Public Announcements      13      4.9    Reimbursement of Purchase Price;
Repurchase of Shares      14    ARTICLE V CONDITIONS TO THE CLOSING      14     
5.1    Conditions to Each Party’s Obligation to Effect the Closing      14     
5.2    Conditions to Each Purchaser’s Obligation to Effect the Closing      14
     5.3    Conditions to the Company’s Obligation to Effect the Closing      15
   ARTICLE VI INDEMNIFICATION      15      6.1    Survival      15      6.2   
Limits on Claims      15      6.3    Indemnification by the Company      16     
6.4    Indemnification by the Purchasers      16      6.5    Procedure for
Indemnification      16      6.6    Remedies Exclusive      17      6.7    Right
of Set-Off      17    ARTICLE VII MISCELLANEOUS      17      7.1    Broker’s Fee
     17      7.2    Assignment      17      7.3    Expenses      17      7.4   
Notices      18      7.5    Changes      18   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  7.6    Headings      19      7.7    Severability      19      7.8    Governing
Law      19      7.9    Counterparts      19      7.10    Entire Agreement     
19      7.11    No Third-Party Beneficiaries      19   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

INVESTMENT AGREEMENT

THIS INVESTMENT AGREEMENT (this “Agreement”) is made as of August 5, 2015, by
and among Revolution Lighting Technologies, Inc. (the “Company”), a corporation
organized under the laws of the State of Delaware, with its principal offices at
177 Broad Street, 12th Floor, Stamford, CT 06901, Great American Insurance
Company, a corporation organized under the laws of the State of Ohio, with its
principal offices at 301 East Fourth Street, Cincinnati, OH 45202 (“Great
American”), Great American Life Insurance Company, a corporation organized under
the laws of the State of Ohio, with its principal offices at 301 East Fourth
Street, Cincinnati, OH 45202 (“Great American Life”), and BFLT, LLC, an Ohio
limited liability company (“BFLT”, and together with Great American and Great
American Life, the “Purchasers”).

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchasers agree as follows:

ARTICLE I

PURCHASE AND SALE OF SHARES; USE OF PROCEEDS

1.1 Agreement to Issue, Sell and Purchase the Shares. At the Closing (as defined
in Section 1.2) and upon the terms and conditions hereinafter set forth, the
Company will sell to:

(a) Great American, and Great American will purchase from the Company, for an
aggregate purchase price of Four Million Two Hundred Fifty Thousand Dollars
($4,250,000.00), 3,695,652 shares (the “Great American Shares”) of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”);

(b) Great American Life, and Great American Life will purchase from the Company,
for an aggregate purchase price of Four Million Two Hundred Fifty Thousand
Dollars ($4,250,000.00), 3,695,652 shares (the “Great American Life Shares”) of
Common Stock; and

(c) BFLT, and BFLT will purchase from the Company, for an aggregate purchase
price of One Million Five Hundred Thousand Dollars ($1,500,000.00), 1,304,348
shares (the “BFLT Shares” and together with the Great American Shares and the
Great American Life Shares, the “Shares”) of Common Stock.

1.2 Closing and Delivery of the Shares.

(a) Closing. The purchase and sale of the Shares (the “Closing”) shall occur at
the offices of Lowenstein Sandler LLP, 1251 Avenue of the Americas, New York, NY
10020, or such other place as the parties may agree, at 9:00 a.m., local time,
upon three (3) Business Days’ written notice (the “Closing Notice”) from the
Company to the Purchasers stating that the conditions set forth in Article V
hereof are expected to be satisfied or (to the extent permitted by Law) waived
as of such date, and identifying such condition that is expected to be or has
been waived (the “Closing Conditions”). The obligations of the parties to
consummate the Closing shall remain subject solely to the actual satisfaction or
waiver of the Closing Conditions. The date on which the Closing occurs is
referred to herein as the “Closing Date”. Notwithstanding

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

anything to the contrary contained herein, the Closing shall occur no later than
August 31, 2015 (the “Outside Date”). For purposes of this Agreement, the term
“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the banks in New York, New York are authorized by Law (as defined in
Section 2.8 ) or executive order to be closed.

(b) Payment and Delivery of the Shares. At the Closing, the Company shall
deliver to each Purchaser one or more stock certificates, registered in the name
of such Purchaser, or book-entry evidence of ownership, in either case
representing the Shares set forth in Section 1.1 above and bearing the legend
specified in Section 3.5 hereof referring to the fact that the Shares were sold
in reliance upon the exemption from registration under Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”) against delivery of
the purchase price therefore by wire transfer of immediately available funds to
an account designated by the Company.

1.3 Use of Proceeds. Proceeds from the sale of the Shares shall be used by the
Company to pay a portion of the purchase price for the acquisition of Energy
Source, LLC (the “Acquisition”) and for working capital purposes, if any
proceeds remain after giving effect to such acquisition.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to, and covenants with, the
Purchasers as follows:

2.1 Organization and Qualification. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and the Company is qualified to do business as a foreign corporation in each
jurisdiction in which such qualification is required, except where failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect (as defined in Section 2.7). Each Subsidiary is duly organized, validly
existing and in good standing under the laws of its jurisdiction of formation
and is qualified to do business as a foreign entity in each jurisdiction in
which such qualification is required, except where failure to be so qualified
would not reasonably be expected to result in a Material Adverse Effect.
Schedule 2.1 sets forth each direct or indirect subsidiary of the Company (each
a “Subsidiary” and collectively, the “Subsidiaries”).

2.2 Authorized Capital Stock. As of the date hereof, the Company’s authorized
capital stock consists of (i) 200,000,000 shares of Common Stock, of which
140,046,474 shares are issued and outstanding, and (ii) 5,000,000 shares of
preferred stock, par value $0.001 per share (the “Preferred Stock”), of which no
shares are issued and outstanding. Except as set forth on Schedule 2.2, the
Company has not issued any shares since March 31, 2015 other than pursuant to
employee or director equity incentive plans or purchase plans approved by the
Board and upon the exercise or conversion of options, warrants and preferred
stock outstanding on such date. The issued and outstanding shares of the
Company’s Common Stock have been duly authorized and validly issued, are fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws and were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities.
Except as set forth in

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Schedule 2.2 or as contemplated by this Agreement, the Company does not have
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any agreements or commitments to issue or sell, shares of capital stock or other
securities of the Company and there are no agreements or commitments obligating
the Company to repurchase, redeem, or otherwise acquire capital stock or other
securities of the Company. Except as set forth in Schedule 2.2 or as
contemplated by this Agreement, there are no agreements to which the Company is
a party or by which it is bound with respect to the voting (including without
limitation voting trusts or proxies), registration under the Securities Act, or
sale or transfer (including without limitation agreements relating to
pre-emptive rights, rights of first refusal, rights of first offer, buy-sell
rights, co-sale rights or “drag-along” rights) of any securities of the Company.
With respect to each Subsidiary, (i) the Company owns (directly or through its
direct Subsidiaries) 100% of each Subsidiary’s capital stock, (ii) all the
issued and outstanding shares of each such Subsidiary’s capital stock have been
duly authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with applicable federal and state securities laws, and were
not issued in violation of or subject to any preemptive rights or other rights
to subscribe for or purchase securities, (iii) there are no outstanding options
to purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of any Subsidiary’s capital stock, and
(iv) there are no agreements or commitments obligating any Subsidiary of the
Company to repurchase, redeem, or otherwise acquire capital stock or other
securities of the Company or any such Subsidiary. The Company does not directly
or indirectly own, or have a right to acquire, any equity or similar interest
in, or any interest convertible or exchangeable or exercisable for, any equity
or similar interest in, any Person, other than the Subsidiaries. For purposes of
this Agreement, the term “Person” shall mean any individual, partnership,
corporation, limited liability company, joint venture, association, joint-stock
company, trust, unincorporated organization, government or agency or political
subdivision thereof, or other entity.

2.3 Issuance, Sale and Delivery of the Shares. The Shares will be, when issued,
sold and delivered in accordance with the terms hereof, duly authorized, validly
issued, fully paid and nonassessable and shall be free and clear of all liens,
claims, encumbrances and restrictions, except as imposed by applicable
securities laws. No further approval or authorization of the board of directors
of the Company (the “Board of Directors” or the “Board”) will be required for
the issuance, sale and delivery of the Shares to the Purchasers pursuant to the
terms hereof.

2.4 Due Execution, Delivery and Performance of the Agreement. The Company has
full legal right, corporate power and authority to authorize, execute and
deliver this Agreement, perform its obligations hereunder and consummate the
transactions contemplated hereby. The execution and delivery of this Agreement,
the performance of the Company’s obligations hereunder and the consummation of
the transactions contemplated hereby have been duly authorized by the Company.
The execution and performance of this Agreement by the Company and the
consummation of the transactions herein contemplated will not (i) violate any
provision of the organizational documents of the Company, (ii) result in the
creation of any lien, pledge, hypothecation, charge, mortgage, security
interest, encumbrance, restriction, adverse claim, interference or right of
third party of any nature upon any material assets of the Company pursuant to
the terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under,

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any material agreement, commitment, undertaking, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument of any nature to which
the Company or any Subsidiary is a party or by which the Company or its
properties, or any Subsidiary or any Subsidiary’s properties, may be bound or
affected, or (iii) violate any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental or quasi-governmental body applicable to the
Company or any Subsidiary or any of their respective properties. No consent,
approval, authorization, order, filing with, or action by or in respect of any
court, regulatory body, administrative agency or other governmental or
quasi-governmental body is required for the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby, other
than such as have been made or obtained and except for compliance with state
securities Laws, federal securities Laws and NASDAQ rules applicable to the
listing of the Shares. Upon their execution and delivery, and assuming the valid
execution thereof by the Purchasers, this Agreement will constitute the valid
and binding obligations of the Company, enforceable in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’ and
contracting parties’ rights generally and except as enforceability may be
subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

2.5 Valid Offering. Assuming the accuracy of the representations and warranties
of Purchasers set forth in Article III, the offer, sale, and issuance of the
Shares will be exempt from the registration requirements of the Securities Act
and will have been registered or qualified (or are exempt from registration and
qualification) under the registration or qualification requirements of all
applicable state securities Laws. Neither the Company nor any Person acting on
its behalf will knowingly take any action that would cause the loss of any such
exemption.

2.6 No Defaults. The Company is not in violation or default of any provision of
its certificate of incorporation or bylaws, or other organizational documents,
except as to defaults, violations and breaches which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect;
and, to the knowledge of the Company there does not exist any state of fact
which, with notice or lapse of time or both, would constitute a breach or
default on the part of the Company, except such breaches or defaults which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

2.7 No Material Change. Since March 31, 2015, and except for the matters set
forth on Schedule 2.7, (i) neither the Company nor any Subsidiary has incurred
any material liabilities or obligations which would be required under generally
accepted accounting principles in the United States (“GAAP”) to be set forth on
the Company’s balance sheet; (ii) neither the Company nor any Subsidiary has
sustained any material loss or interference with its respective businesses or
properties from fire, flood, windstorm, accident or other calamity whether or
not covered by insurance; (iii) the Company has not paid, authorized or declared
any dividends or other distributions with respect to its capital stock, or
redeemed or repurchased any securities of the Company; (iv) neither the Company
nor any Subsidiary is in default in the payment of principal or interest on any
outstanding debt obligations; (v) there has not been any change, by split,
combination, reclassification or otherwise, in the capital stock of the Company
or, other than the sale of the Shares hereunder and the issuance of shares or
options pursuant to employee

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or director equity incentive plans or purchase plans approved by the Board of
Directors or upon the exercise of options and warrants outstanding on such date,
the issuance, sale or other disposition of any shares of capital stock of the
Company, (vi) there has not been any waiver, not in the ordinary course of
business, by the Company or any Subsidiary of a material right or of a material
debt owed to it; (vii) there has not been any satisfaction or discharge of any
lien, claim or encumbrance or payment of any obligation by the Company or any
Subsidiary, except in the ordinary course of business and which is not material
to the assets (including intangible assets), properties, condition (financial or
otherwise), operations or results of operations or business of the Company and
the Subsidiaries taken as a whole; (viii) there has not been any change or
amendment to the Company’s certificate of incorporation or bylaws, or material
change to any material contract or arrangement by which the Company or any
Subsidiary is bound or to which any of their respective assets or properties is
subject; (ix) there has not been any contract or transaction entered into by the
Company or any Subsidiary other than in the ordinary course of business;
(x) there has not been the loss or threatened loss of any material customer;
(xi) there has not been the incurrence of any lien upon any of the Company’s
properties, capital stock or assets, tangible or intangible; and (xii) there
have been no events or occurrences which, individually or in the aggregate, have
had or would reasonably be expected to have a Material Adverse Effect. For
purposes of this Agreement, the term “Material Adverse Effect” shall mean: (a) a
material adverse effect on the condition (financial or otherwise), properties,
assets (including intangible assets), business, operations or results of
operations of the Company and the Subsidiaries, taken as a whole, or (b) a
material adverse effect on the ability of the Company to perform its obligations
under this Agreement.

2.8 Compliance. Each of the Company and the Subsidiaries has complied with each
Law and is not in violation of any such Law. There have been no written notices
or orders of material noncompliance issued to the Company or any Subsidiary
under or in respect of any such Law and, to the knowledge of the Company, none
of the Company or any Subsidiary is or has been charged or under investigation
with respect to any material noncompliance. To the knowledge of the Company,
there are no existing circumstances that are reasonably likely to result in any
such violation. “Law” means any judgment, ruling, order, edict, decree, statute,
law (including common law), ordinance, rule, permit, code or regulation
applicable to the Company or any Subsidiary or their respective businesses,
properties or assets.

2.9 Litigation. Except as set forth in Schedule 2.9, there is no action, suit,
proceeding, claim, arbitration, mediation or investigation pending, or, to the
Company’s knowledge, threatened, before any regulatory body, agency, court,
tribunal or governmental or quasi-governmental entity, foreign or domestic
(“Governmental Entity”), against or affecting the Company or any Subsidiary.
Except as set forth in Schedule 2.9, neither the Company nor any Subsidiary has
received any notice or assertion of such an action, suit, proceeding, claim,
arbitration, mediation or investigation. To the knowledge of the Company, there
is no reasonable basis for any such action, suit, proceeding, claim,
arbitration, mediation or investigation except for the matters set forth on
Schedule 2.9, or for any Person to assert a claim against the Company or any
Subsidiary based upon the Company entering into this Agreement, performing its
obligations hereunder or consummating the transactions contemplated hereby.
There is no judgment, decree, writ, award, temporary or permanent injunction,
stipulation, determination or order against the Company or any Subsidiary or any
of their respective officers (in their capacities as such), or any of their
respective properties or assets, or, to the knowledge of the

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Company, any of the Company’s employees (in their capacities as such). There are
no settlements or similar agreements with any Governmental Entity affecting the
Company or any Subsidiary or any of their respective properties or assets. None
of the Company or any Subsidiary has any actions, suits, proceedings, claims,
arbitrations, mediations or investigations pending before any regulatory body,
agency, court, tribunal or governmental or quasi-governmental body against any
other Person, nor is the Company or any Subsidiary a party to, or subject to the
provisions of, any judgment, decree, writ, award, temporary or permanent
injunction, stipulation, determination or order of any Governmental Entity.

2.10 Transfer Taxes. Prior to the issuance of the Shares, all stock transfer or
other taxes (other than income taxes) which are required to be paid in
connection with such sale and issuance will be, or will have been, fully paid or
provided for by the Company, all Laws imposing such taxes will be or will have
been fully complied with, and all tax returns with respect to such taxes will be
timely filed.

2.11 Investment Company. The Company is not an “investment company” or an
“affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940, as
amended.

2.12 Customers and Suppliers. Since March 31, 2015, no significant customer or
supplier of the Company or any Subsidiary, including but not limited to any
state or federal agency, has given the Company or any Subsidiary any written
notice terminating, suspending, or reducing in any material respect, or
specifying an intention to terminate, suspend, or reduce in any material respect
in the future, or otherwise reflecting a material adverse change in, the
business relationship between such customer or supplier and the Company or any
Subsidiary, and, there has not been any materially adverse change in the
business relationship of the Company or any Subsidiary with any such customer or
supplier since March 31, 2015.

2.13 Corrupt Practices. Neither the Company nor any Subsidiary, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company or any Subsidiary, has (i) directly or indirectly, used any corporate
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) directly or
indirectly, made any unlawful payment to any foreign or domestic government
officials or employees or to foreign or domestic political parties or campaigns
from corporate funds, (iii) established or maintained any unlawful or unrecorded
fund of corporate monies or other assets, (iv) made any false or fictitious
entries on the book and records of the Company, (v) failed to disclose fully any
contribution made by the Company or any Subsidiary or made by any person acting
on its behalf and of which the Company is aware in violation of Law, or
(vi) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.

2.14 SEC Filings; Financial Statements.

(a) The Company’s Common Stock is registered pursuant to Section 12(b) of the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”) and the
Company has filed all forms, reports and documents required to be filed with the
SEC since January 1, 2013, all of which are available to the Purchasers on the
website maintained by the SEC at

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

http://www.sec.gov (the “SEC Website”). All such required forms, reports and
documents (including those that the Company may file subsequent to the date
hereof) are referred to herein collectively as the “Company SEC Reports”. In
addition, all documents filed as exhibits to the Company SEC Reports
(“Exhibits”) are available on the SEC Website. All documents required to be
filed as Exhibits to the Company SEC Reports have been so filed. As of their
respective filing dates, the Company SEC Reports (i) complied in all material
respects with the requirements of the Securities Act or the Exchange Act, as the
case may be, and the rules and regulations of the SEC thereunder applicable to
such Company SEC Reports, and (ii) did not at the time they were filed (or if
amended or superseded by a subsequent filing prior to the date of this
Agreement, then on the date of such subsequent filing) contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Company is engaged only in the business described in the Company SEC Reports,
and the Company SEC Reports contain a complete and accurate description in all
material respects of the Company’s and the Subsidiaries’ business.

(b) Each of the consolidated financial statements (including, in each case, any
related notes thereto) contained in the Company SEC Reports (the “Company
Financials”), (i) complied or will comply as to form in all material respects
with applicable accounting requirements and with the published rules and
regulations of the SEC with respect thereto as of their respective dates,
(ii) was or will be prepared in accordance with GAAP applied on a consistent
basis throughout the periods involved and consistent with each other (except as
may be indicated in the notes thereto or, in the case of unaudited interim
financial statements, as may be permitted by the SEC on Form 10-Q under the
Exchange Act) and (iii) fairly presented in all material respects the
consolidated financial position of the Company and the Subsidiaries as at the
respective dates thereof and the consolidated results of operations and cash
flows for the periods indicated, except that the unaudited interim financial
statements were or are reasonably expected to be subject to normal and recurring
year-end adjustments. Since January 1, 2015, there has been no material change
in the Company’s accounting policies except as described in the notes to the
Company Financials. The balance sheet of the Company contained in the Company
SEC Report for the quarter ended March 31, 2015, is hereinafter referred to as
the “Company Balance Sheet.” Except as set forth on Schedule 2.14(b), neither
the Company nor any Subsidiary has incurred any obligations or liabilities
(absolute, accrued, contingent or otherwise) of any nature required to be
disclosed on a balance sheet or in the related notes to the consolidated
financial statements prepared in accordance with GAAP which are, individually or
in the aggregate, material to the business, operations, results of operations or
condition (financial or otherwise) of the Company and the Subsidiaries taken as
a whole, except liabilities (i) reflected on, reserved against, or disclosed in
the notes to the Company Balance Sheet, or (ii) incurred since the date of the
Company Balance Sheet in the ordinary course of business consistent with past
practice.

(c) The Company has heretofore made available to the Purchasers complete and
correct copies of any amendments or modifications, which have not yet been filed
with the SEC but which are required to be filed, to agreements, documents or
other instruments which previously had been filed by the Company with the SEC
pursuant to the Securities Act or the Exchange Act.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.15 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has disclosure controls and procedures (as defined in
Rules 13a-14 and 15d-14 under the Exchange Act) that are designed to ensure that
material information relating to the Company is made known to the Company’s
principal executive officer and the Company’s principal financial officer or
persons performing similar functions. The Company is in compliance in all
material respects with all applicable provisions of the Sarbanes-Oxley Act of
2002 (the “Act”). Each of the principal executive officer and the principal
financial officer of the Company (or each former principal executive officer and
former principal financial officer of the Company, as applicable) has made all
certifications required under Sections 302 and 906 of the Act and the related
rules and regulations promulgated thereunder.

2.16 Corporate Records. The Company has delivered or made available to
Purchasers true and complete copies of the certificate of incorporation and
bylaws (in each case as amended to the date of this Agreement) of the Company
and the certificate of incorporation and bylaws (or other comparable
organization or governance documents) of each Subsidiary. Except as set forth on
Schedule 2.16, the minute books of the Company and the Subsidiaries previously
made available to Purchasers contain complete and accurate minutes of all
meetings of the Board of Directors and the board of directors of each Subsidiary
(and all committees thereof) ratified as of the date hereof and accurately
reflect all other corporate action of the stockholders of the Company, the Board
of Directors and the board of directors of each Subsidiary (and all committees
thereof) to the date hereof, including all amendments and corrections. Schedule
2.16 sets forth minutes from prior meetings of the Board of Directors (and the
audit committee thereof) which minutes have not yet been approved by the Board
of Directors (or the audit committee, as the case may be) but which are
substantially complete and accurately reflect, in all material respects, the
corporate action of the Board of Directors (or the audit committee, as the case
may be) taken at such meetings.

2.17 Nasdaq Compliance and Listing. The Company’s Common Stock is listed on the
NASDAQ Stock Market. The Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from the NASDAQ Stock Market. No
order ceasing or suspending trading in any securities of the Company or
prohibiting the issuance and/or sale of the Shares is in effect and no
proceedings for such purpose are pending or threatened. The Company is in
compliance with the continued listing requirements and standards of the NASDAQ
Stock Market with respect to the Common Stock. The Company shall comply with all
requirements of the Financial Industry Regulatory Authority, Inc. with respect
to the issuance of the Shares.

2.18 Full Disclosure. No representation or warranty by the Company in
this Agreement and no statement contained in the Schedules to this Agreement
contains any untrue statement of a material fact, or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances in which they are made, not misleading.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE III

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASERS

Each of the Purchasers hereby represents and warrants to, and covenants with,
the Company as follows:

3.1 Investment Representations and Covenants. The Purchaser represents and
warrants to, and covenants with, the Company that: (i) the Purchaser is
knowledgeable, sophisticated and experienced in making, and is qualified to
make, decisions with respect to investments in securities including the Shares;
(ii) the Purchaser is acquiring the number of Shares set forth in Section 1.1
above in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such Shares
or any arrangement or understanding with any other persons regarding the
distribution of such Shares within the meaning of Section 2(a)(11) of the
Securities Act; (iii) the Purchaser will not, directly or indirectly, offer,
sell, pledge, transfer or otherwise dispose of (or solicit any offers to buy,
purchase or otherwise acquire or take a pledge of) any of the Shares except in
compliance with the Securities Act, applicable state securities laws and the
respective rules and regulations promulgated thereunder; and (iv) the Purchaser
is an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated under the Securities Act. The Purchaser understands that its
acquisition of the Shares has not been registered under the Securities Act or
registered or qualified under any state securities laws in reliance on specific
exemptions therefrom, which exemptions may depend upon, among other things, the
bona fide nature of the Purchaser’s investment intent as expressed herein.

3.2 Authorization; Validity of the Agreement. The Purchaser further represents
and warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and (ii) upon the execution and delivery of this Agreement, assuming the valid
execution hereof by the Company, this Agreement shall constitute valid and
binding obligations of the Purchaser enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

3.3 No Conflict. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby by the Purchaser will
not result in any violation of, be in conflict with or constitute a default
under, any law, statute, regulation, ordinance, material contract or agreement,
instrument, judgment, decree or order to which the Purchaser is a party or by
which it is bound, except as would not reasonably be expected to have a material
adverse effect on the ability of Purchaser to consummate the transactions
contemplated hereby.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.4 No Legal, Tax or Investment Advice. The Purchaser understands that nothing
in this Agreement, the Company SEC Reports or any other materials presented to
the Purchaser in connection with the purchase and sale of the Shares constitutes
legal, tax or investment advice. The Purchaser has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of Shares. The Purchaser
acknowledges that it has not relied on any representation or warranty from the
Company or any other Person in making its investment or decision to invest in
the Company, except as expressly set forth in this Agreement.

3.5 Restrictive Legend. The Purchaser understands that, until such time as a
registration statement covering the Shares has been declared effective or the
Shares may be sold pursuant to Rule 144 under the Securities Act without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Shares shall bear a restrictive legend in substantially
the following form (and a stop-transfer order may be placed against transfer of
the certificates for the Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

3.6 Sufficient Funds. The Purchaser has sufficient funds to consummate the
purchase of the Shares.

ARTICLE IV

COVENANTS

4.1 Efforts. At and from time to time after the Closing, at the request of any
party hereto, the other party shall execute and deliver such additional
certificates, instruments, and other documents and take such other actions as
such party may reasonably request in order to carry out the purposes of this
Agreement.

4.2 Injunctive Relief. Each party acknowledges that any breach or threatened
breach of the provisions of Section 4.4 of this Agreement will cause irreparable
injury to the other party for which an adequate monetary remedy does not exist.
Accordingly, in the event of any such breach or threatened breach, the
non-breaching party shall be entitled, in addition to the exercise of other
remedies, to seek and (subject to court approval) obtain injunctive relief,
without necessity of posting a bond, restraining the breaching party from
committing such breach or threatened breach. The right provided under this
Section 4.2 shall be in addition to, and not in lieu of, any other rights and
remedies available to the parties.

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.3 Covenants. Each party hereto shall promptly inform the other party of any
communication from any Governmental Entity regarding any of the transactions
contemplated by this Agreement. If any party or affiliate thereof receives a
request for additional information or documentary material from any such
Governmental Entity in respect of the transactions contemplated hereby, then
such party will endeavor in good faith to make, or cause to be made, as soon as
reasonably practicable and after consultation with the other party, an
appropriate response in compliance with such request.

4.4 Rights to Future Stock Issuances.

(a) Right of First Offer. Subject to the terms and conditions of this Agreement,
including this Section 4.4, and applicable securities laws, if, during the
Lock-Up Period (as defined in Section 4.5), the Company proposes to offer or
sell (a “New Equity Offering”) any shares of Common Stock or other equity
securities of the Company, whether or not currently authorized, or any other
securities of any type whatsoever that are, or may become, with or without the
payment of consideration, convertible or exchangeable into or exercisable for
equity securities of the Company (collectively, the “New Securities”), the
Company shall first offer such New Securities (the “Right of First Offer”) to
each Purchaser (each, a “ROFO Purchaser”).

(i) The Company shall give notice (the “Offer Notice”) to each ROFO Purchaser,
stating (i) its bona fide intention to offer such New Securities, (ii) the
number of such New Securities to be offered, and (iii) the price and terms, if
any, upon which it proposes to offer such New Securities.

(ii) By notification to the Company within ten (10) days after the Offer Notice
is given, each ROFO Purchaser may elect to purchase or otherwise acquire, at the
price and on the terms specified in the Offer Notice, up to that portion of such
New Securities which equals the proportion that the respective number of Shares
issued to such ROFO Purchaser at the Closing bears to the total number of Shares
issued to all Purchasers at the Closing. The closing of any sale pursuant to
this Section 4.4(a)(ii) shall occur by the earlier of thirty (30) days of the
date that the Offer Notice is given and the date of initial sale of New
Securities pursuant to Section 4.4(a)(iii).

(iii) If all New Securities referred to in the Offer Notice are not elected to
be purchased or acquired as provided in Section 4.4(a)(ii), the Company may,
during the one hundred twenty (120) day period following the expiration of the
periods provided in Section 4.4(a)(ii), offer and sell the remaining
unsubscribed portion of such New Securities (subject to the RVL 1 Offer Right
(as defined below)) to any Person or Persons at a price not less than, and upon
terms no more favorable to the offeree than, those specified in the Offer
Notice. If the Company does not enter into an agreement for the sale of the New
Securities within such period, or if such agreement is not consummated within
sixty (60) days of the execution thereof, the right provided hereunder shall be
deemed to be revived and such New Securities shall not be offered unless first
reoffered to the ROFO Purchasers in accordance with this Section 4.4(a).

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) The parties acknowledge that the Company has previously granted a right of
first offer with respect to the issuance of new equity securities to RVL 1 LLC
(the “RVL 1 Offer Right”) pursuant to the Investment Agreement, dated as of
September 12, 2012, by and between Nexxus Lighting, Inc. (as predecessor to the
Company) and RVL 1 LLC. In the event of any conflict between the relative
priority of the Right of First Offer hereunder and the RVL 1 Offer Right, the
RVL 1 Offer Right shall be subordinated to the Right of First Offer.
Accordingly, upon any New Equity Offering, the Company shall first comply with
the terms of this Section 4.4; thereafter, to the extent that any portion of the
New Securities in the New Equity Offering are not elected to be purchased or
acquired as provided in Section 4.4(a)(ii), the Company shall then comply with
its obligations pursuant to the RVL 1 Offer Right with respect to such
unsubscribed portion. On or prior to the Closing, the Company shall deliver to
the Purchasers an acknowledgement of RVL 1 LLC to this Section 4.4(a)(iv), and a
waiver of the RVL 1 Offer Right in connection with the sale of the Shares
pursuant to this Agreement.

(b) Termination of Right of First Offer. The covenants set forth in this
Section 4.4 shall terminate and be of no further force or effect upon the
earliest to occur of (x) the expiration of the Lock-Up Period, or (y) a Change
of Control (as defined in Section 4.5). For the avoidance of doubt, the Company
shall have no obligation to make any Right of First Offer to the Purchasers
pursuant to this Section 4.4 until the Lock-Up Period shall have commenced in
accordance with Section 4.5.

(c) Exempt Securities Issuance. Notwithstanding anything contained herein to the
contrary, the Right of First Offer in this Section 4.4 shall not be applicable
to any Exempt Securities Issuance. For purposes of this Agreement, an “Exempt
Securities Issuance” shall mean the issuance of any equity securities of the
Company (i) under an equity incentive plan approved by the affirmative vote of a
majority of the members of the Board, including the Company’s 2013 Stock
Incentive Plan (as amended or modified from time to time); (ii) to financial
institutions or lessors in connection with commercial credit arrangements,
equipment financing or similar transactions; (iii) to third Persons as a
component of any business relationship with such Person for purposes of
(A) joint venture, technology licensing or development activities,
(B) distribution, supply or manufacture of the Company’s products or services or
(C) any other arrangements involving corporate partners that are primarily for
purposes other than raising capital; (iv) as consideration in connection with
the acquisition of another corporation or entity by the Company by
consolidation, merger, purchase of all or substantially all of the assets, or
other reorganization in which the Company acquires, in a single transaction or
series of related transactions, all or substantially all of the assets of such
other corporation or entity or fifty percent (50%) or more of the voting power
of such other corporation or entity or fifty percent (50%) or more of the equity
ownership of such other entity; (v) pursuant to any split, reverse split,
dividend, recapitalization, combination or reclassification of any capital stock
of the Company without the receipt of consideration by the Company;
(vi) pursuant to the conversion or exercise of convertible or exercisable
securities; or (vii) in a sale to the public in an offering pursuant to an
effective registration statement under the Securities Act.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(d) Waiver of Right of First Refusal. Notwithstanding anything contained herein
to the contrary, (x) any ROFO Purchaser may, by written notice to the Company,
waive such ROFO Purchaser’s right to exercise such ROFO Purchaser’s Right of
First Offer with respect to any New Equity Offering; provided, however, that any
such waiver shall be irrevocable unless all of the other Purchasers and the
Company, in their sole discretion, determine otherwise, and (y) the Purchasers
may together, by written notice to the Company, waive the rights of all ROFO
Purchasers to exercise their Right of First Offer with respect to any New Equity
Offering.

4.5 Lock-Up Agreement. Except in connection with a Change of Control (as defined
below), the Purchasers shall not, without prior written approval of the Company,
directly or indirectly, sell, offer or agree to sell, contract to sell, grant
any option for the sale of, make any short sale, pledge, or enter into any
hedging transaction that could result in a transfer of, or otherwise dispose of
the Shares for a period commencing as of the Closing Date and ending on the six
(6) month anniversary of the Closing Date (the “Lock-Up Period”). For purposes
of this Agreement, a “Change of Control” shall mean (x) the consummation of any
of the following transactions: (i) the sale, lease, exchange, conveyance or
other disposition of all or substantially all of the Company’s property or
business, (ii) the merger of the Company into or its consolidation with any
other entity in which the Company is not the surviving entity (other than a
wholly-owned subsidiary of the Company) or (iii) any transaction (including a
merger or other reorganization) or series of related transactions, in which more
than 50% of the voting power of the Company is disposed of; or (y) individuals
who, immediately after giving effect to the Closing, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that any person becoming a director subsequent to such date,
whose election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director) shall be an Incumbent Director.

4.6 Nasdaq Matters. The Company shall comply with all requirements of the
Financial Industry Regulatory Authority, Inc. with respect to the issuance of
the Shares. The Company shall take all necessary actions, including without
limitation, complying with all requirements of the Financial Industry Regulatory
Authority, Inc. and providing appropriate notice to NASDAQ with respect to the
Shares in order to obtain the listing of the Shares on the NASDAQ Stock Market
as soon as reasonably practicable.

4.7 Piggy-Back Registration Rights. Simultaneously with the execution of this
Agreement, the Company and the Purchasers shall enter into a Registration Rights
Agreement in the form attached hereto as Annex A (the “Registration Rights
Agreement”), granting the Purchasers “piggy-back” registration rights with
respect to the Shares.

4.8 Public Announcements. The Company and the Purchasers will consult with each
other and will mutually agree (the agreement of each party not to be
unreasonably withheld) upon the content and timing of any press release or other
public statement in respect of the transactions contemplated hereby and shall
not issue any such press release or make any such public statement prior to such
consultation and agreement, except as may be required by applicable law or stock
exchange regulation, provided any such press release or other public
announcement shall not contain the name of any Purchaser unless required by
applicable law or unless consented in writing by such Purchaser.

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.9 Reimbursement of Purchase Price; Repurchase of Shares. In the event that the
Closing shall have occurred, and either (i) the Membership Interest Purchase
Agreement (as defined in Section 5.1) shall have been terminated in accordance
with its terms or (ii) the closing of the Acquisition shall not have occurred
prior to the Outside Date, the Company hereby agrees that it shall promptly (but
in no event later than two (2) Business Days following the occurrence of the
events specified in clauses (i) or (ii), as the case may be) repurchase the
Shares from the Purchasers for the full dollar amount paid by the Purchasers at
the Closing as set forth in Section 1.1.

ARTICLE V

CONDITIONS TO THE CLOSING

5.1 Conditions to Each Party’s Obligation to Effect the Closing. The respective
obligations of the Company and the Purchasers to effect the Closing shall be
subject to the satisfaction (or waiver, if permissible under applicable Law) on
or prior to the Closing Date of the following conditions:

(a)(x) All conditions precedent to the closing of the transactions contemplated
by that certain Membership Interest Purchase Agreement, dated as of the date
hereof, by and among Revolution Lighting Technologies – Energy Source, Inc., a
wholly-owned subsidiary of the Company, Energy Source, LLC and the sellers party
thereto (the “Membership Interest Purchase Agreement”) shall have been satisfied
or waived (to the extent permitted by Law); (y) a duly authorized officer of the
Company shall have delivered a certified Closing Notice to the Purchasers; and
(z) the Chief Executive Officer, the President or the Chief Financial Officer of
the Company shall have certified to the Purchasers that the Company has received
wire transfer instructions to transfer payment for its funding obligations as
required pursuant to Membership Interest Purchase Agreement, which the Company
shall execute immediately following receipt of funding from the Purchasers.

5.2 Conditions to Each Purchaser’s Obligation to Effect the Closing. The
obligations of each Purchaser to purchase and pay for the Shares shall be
subject to the satisfaction (or waiver, if permissible under applicable Law) on
or prior to the Closing Date of the following conditions:

(a) Each of the representations and warranties of the Company contained in
Article II hereof shall be true and correct in all material respects on and as
of the date hereof (provided, however, that such qualification shall only apply
to representations and warranties not otherwise qualified by materiality) and on
and as of the Closing Date (or, if given as of a specific date, at and as of
such date) with the same effect as though such representations and warranties
had been made as of the Closing, except where the failure to be so true and
correct has not had, and would not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Company shall have performed and complied in all material respects with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Company on
or before the Closing.

(c) The Company will have delivered to the Purchasers a certificate signed on
its behalf by a duly authorized officer certifying that the conditions specified
in Sections 5.2(a) and 5.2(b) hereof have been fulfilled.

5.3 Conditions to the Company’s Obligation to Effect the Closing. The
obligations of the Company to sell the Shares to the Purchasers shall be subject
to the satisfaction (or waiver, if permissible under applicable Law) on or prior
to the Closing Date of the following conditions:

(a) Each of the representations and warranties of each Purchaser contained in
Article III hereof shall be true and correct in all material respects on and as
of the date hereof (provided, however, that such qualification shall only apply
to representations and warranties not otherwise qualified by materiality) and on
and as of the Closing Date with the same effect as though such representations
and warranties had been made as of the Closing.

(b) The Purchasers shall have performed and complied with all covenants,
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by them on or before the Closing.

ARTICLE VI

INDEMNIFICATION

6.1 Survival. The representations and warranties contained herein or in any
certificate or other writing delivered pursuant hereto or in connection herewith
shall survive the Closing until the eighteen (18) month anniversary of the
Closing and any investigation or finding made by or on behalf of a Purchaser or
the Company; provided that the representations and warranties in Sections 2.1,
2.2, 2.3, and 2.4 shall survive indefinitely or until the latest date permitted
by law. The covenants and agreements contained herein or in any certificate or
other writing delivered pursuant hereto or in connection herewith shall survive
the Closing indefinitely or for the shorter period explicitly specified herein
or therein. Notwithstanding the preceding sentences, any breach of
representation, warranty, covenant or agreement in respect of which indemnity
may be sought under this Agreement shall survive the time at which it would
otherwise terminate pursuant to the preceding sentences, if written notice of
the inaccuracy or breach thereof giving rise to such right of indemnity shall
have been given to the party against whom such indemnity may be sought prior to
such time.

6.2 Limits on Claims. The Company’s indemnification obligations under this
Agreement shall be subject to the following:

(a) The Company shall have no obligation to indemnify or hold harmless the any
Purchaser unless, and only to the extent that, the aggregate amount of Losses
(as defined in Section 6.3) incurred by the Purchasers exceeds $50,000, in which
event the Company shall be required to pay or be liable for all such Losses from
the first dollar; and

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) The Company shall have no obligation to make indemnification payments
hereunder that exceed the aggregate of the purchase price paid for the Shares by
all Purchasers as set forth in Section 1.1.

In determining the foregoing thresholds and in otherwise determining the amount
of any Losses for which a party is entitled to assert a claim for
indemnification hereunder, the amount of any such Losses shall be determined
disregarding any materiality or similar qualifiers contained in this Agreement
or in any other certificate or writing delivered pursuant to this Agreement.

6.3 Indemnification by the Company. From and after the Closing Date, subject to
any applicable limitations set forth in Section 6.1 and Section 6.2, the Company
shall indemnify and hold each Purchaser and its affiliates, and their respective
officers, directors, stockholders, partners, managers, members, employees,
agents, and representatives (collectively, the “Purchaser Indemnified Parties”)
harmless from and against all claims, liabilities, obligations, costs, damages,
losses and expenses (including reasonable attorneys’ fees) of any nature (each a
“Loss” and collectively, “Losses”) arising out of or relating to any breach or
violation of the representations, warranties, covenants or agreements of the
Company set forth in this Agreement or in any other certificate or writing
delivered by the Company pursuant to this Agreement (in each case disregarding
for this purpose any materiality, Material Adverse Effect or similar qualifiers
contained herein or therein).

6.4 Indemnification by the Purchasers. From and after the Closing Date, subject
to any applicable limitations set forth in Section 6.1 and Section 6.2, each
Purchaser, severally and not jointly and severally, shall indemnify and hold the
Company and its affiliates, and their respective officers, directors,
stockholders, partners, managers, members, employees, agents, and
representatives (the “Company Indemnified Parties”) harmless from and against
all Losses arising out of or relating to any breach or violation of the
representations, warranties, covenants or agreements of such Purchaser set forth
in this Agreement or in any other certificate or document delivered by such
Purchaser pursuant to this Agreement (in each case disregarding for this purpose
any materiality or similar qualifiers contained herein or therein).

6.5 Procedure for Indemnification. Any party making a claim for indemnification
hereunder shall promptly notify the indemnifying party of the claim in writing,
describing the claim in reasonable detail, the amount thereof, and the basis
therefor; provided, however, that the failure to provide prompt notice shall not
relieve the indemnifying party of its indemnification obligations hereunder,
except to the extent that the indemnifying party is actually prejudiced by the
failure to give such prompt notice. The party from whom indemnification is
sought shall respond to each such claim within thirty (30) days of receipt of
such notice. No action shall be taken pursuant to the provisions of this
Agreement or otherwise by the party seeking indemnification until the later of
(i) the expiration of the 30-day response period (unless reasonably necessary to
protect the rights of the party seeking indemnification), or (ii) 30 days
following the termination of the 30-day response period if a response, received
within such 30 day period by the party seeking indemnification, requests an
opportunity to cure the matter giving rise to indemnification (and, in such
event, the amount of such claim for indemnification shall be reduced to the
extent so cured).

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.6 Remedies Exclusive. Subject to Section 4.2 hereof and except with respect to
the assertion of any claim based on fraud, the remedies provided in this Article
VI shall be the exclusive remedies of the parties hereto after the Closing in
connection with the transactions contemplated by this Agreement, including
without limitation any breach or non-performance of any representation,
warranty, covenant or agreement contained herein or in any other certificate or
document delivered pursuant to this Agreement. Subject to Section 4.2 hereof and
except with respect to the assertion of any claim based on fraud, after the
Closing, no party may commence any suit, action or proceeding against any other
party hereto with respect to the subject matter of this Agreement, whether in
contract, tort or otherwise, except to enforce such party’s express rights under
this Article VI. No officer, director, employee or agent of the Company shall be
personally liable in any manner or to any extent (whether in contract or tort)
under or in connection with this Agreement. The limitation of liability provided
in this Section 6.6 is in addition to, and not in limitation of, any limitation
on liability applicable to any such person provided by law or by this Agreement
or any other contract, agreement or instrument.

6.7 Right of Set-Off. If the indemnifying party has not satisfied in cash any
indemnification obligation owed by them hereunder, the party seeking
indemnification may, at its discretion, satisfy the unpaid portion of such
obligation by, to the extent permitted by law, setting-off against any amounts
due and owing from the party seeking indemnification to the indemnifying party.

ARTICLE VII

MISCELLANEOUS

7.1 Broker’s Fee. Each of the parties hereto hereby represents to the other
that, on the basis of any actions and agreements by it, there are no brokers or
finders entitled to compensation in connection with the sale of the Shares to
the Purchasers.

7.2 Assignment. This Agreement and the rights and obligations hereunder shall
not be assigned, delegated, or otherwise transferred (whether by operation of
law, by contract, or otherwise) without the prior written consent of the other
party hereto; provided, however, that each Purchaser may, without obtaining the
prior written consent of the Company, assign, delegate, or otherwise transfer
its rights and obligations hereunder to any Affiliate of such Purchaser who is
an “accredited investor” as set forth in Section 3.1 and agrees to be bound by
the terms and conditions of this Agreement. The Company shall execute such
acknowledgements of such assignments and collateral assignments in such forms as
a Purchaser may from time to time reasonably request. Any attempted assignment,
delegation, or transfer in violation of this Section 7.2 shall be void and of no
force or effect. “Affiliate” means, in respect of any Person, any other Person
that is directly or indirectly controlling, controlled by, or under common
control with such Person or any of its Subsidiaries, and the term “control”
(including the terms “controlled by” and “under common control with”) means
having, directly or indirectly, the power to direct or cause the direction of
the management and policies of a Person, whether through ownership of voting
securities or by contract or otherwise.

7.3 Expenses. (a) The legal, accounting, financing, due diligence and other
costs and expenses incurred by the Purchasers in connection with the
transactions contemplated hereby will be borne by the Purchasers and (b) the
legal and other costs and expenses incurred by the Company in connection with
the transactions contemplated hereby will be borne by the Company.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.4 Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, facsimile (with receipt confirmed by telephone) or nationally
recognized overnight express courier postage prepaid, and shall be deemed given
when so mailed and shall be delivered as addressed as follows:

 

  (a) if to the Company, to:

Revolution Lighting Technologies, Inc.

177 Broad Street, 12th Floor

Stamford, CT 06901

Facsimile:       (704) 405-0422

Attention:        Chief Executive Officer

with copies to:

Lowenstein Sandler LLP

1251 Avenue of the America

New York, NY 10020

Facsimile:       (973) 535-3357

Attention:        Marita A. Makinen, Esq.

or to such other person at such other place as the Company shall designate to
the Purchasers in writing; and

 

  (b) if to the Purchasers, to:

c/o American Money Management Corp.

301 East Fourth Street

Cincinnati, Ohio 45202

Facsimile:       (513) 579-2911

Attention:        Joseph A. Haverkamp

with a copy to:

c/o American Financial Group, Inc.

27th Floor

301 East Fourth Street

Cincinnati, Ohio 45202

Facsimile:       (513) 352-9272

Attention:        Mark A. Weiss

or at such other address as may have been furnished to the Company in writing.

7.5 Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Purchasers.

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.6 Headings. The headings of the various Sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

7.7 Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

7.8 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of laws.

7.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute but one instrument, and shall become effective when
one or more counterparts have been signed by each party hereto and delivered to
the other parties. The submission of a signature page transmitted by facsimile
(or other electronic transmission, including PDF) shall be considered as an
“original” signature page for purposes of this Agreement.

7.10 Entire Agreement. This Agreement, the Schedules and the other agreements,
documents and instruments contemplated hereby and referenced herein contain the
entire understanding of the parties, and there are no further or other
agreements or understanding, written or oral, in effect between the parties
relating to the subject matter hereof.

7.11 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person (other than the Purchaser Indemnified Parties and the Company Indemnified
Parties).

[Signatures appear on following page.]

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

COMPANY: REVOLUTION LIGHTING TECHNOLOGIES, INC. By  

/s/ James A. DePalma

  Name:   James A. DePalma   Title:   Chief Financial Officer PURCHASERS:  
GREAT AMERICAN LIFE INSURANCE COMPANY By  

/s/ Mark F. Muething

  Name:   Mark F. Muething   Title:   Executive Vice President GREAT AMERICAN
INSURANCE COMPANY By  

/s/ Stephen C. Beraha

  Name:   Stephen C. Beraha   Title:   Assistant Vice President BFLT, LLC By  

/s/ John B. Berding

  Name:   John B. Berding   Title:   Manager

[Signature Page to Investment Agreement]